Name: Commission Regulation (EEC) No 3816/88 of 7 December 1988 laying down detailed implementing rules for the grant of adjustment aid to the preferential raw sugar refining industry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 337/ 14 Official Journal of the European Communities 8 . 12. 88 COMMISSION REGULATION (EEC) No , 3816/88 of 7 December 1988 laying down detailed implementing rules for the grant of adjustment aid to the preferential raw sugar refining industry to be conducted by laboratories which have not been approved ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 2306/88 (2), and in particular Article 9 (6) and the second paragraph of Article 39 thereof, Whereas Article 9 (4) (b) of Regulation (EEC) No 1785/81 provides that during the 1987/88 to 1990/91 marketing years, adjustment aid is to be granted as an intervention measure to the Community's preferential raw cane sugar refining industry ; whereas those provisions also specify that the adjustment aid may be granted only in respect of up to the quantities stipulated in the provisions referred to in Article 33 of Regulation (EEC) No 1785/81 ; Article 1 1 . The aid provided for in the first subparagraph of Article 9 (4) (b) of Regulation (EEC) No 1785/81 , hereinafter referred to as 'the aid', shall be granted on application by the undertaking which has refined the preferential raw sugar in question, to the competent authorities of the Member State in whose territory refilling took place. 2. The application for the aid must be accompanied by proof that the refined sugar was obtained from preferential raw sugar imported into the Community pursuant to Regulation (EEC) No 2782/76. Such proof shall be provided by presenting the original of the document referred to, as the case may be, in Article 6 ( 1 ) or in Article 7 ( 1 ) and (2) of Regulation (EEC) No 2782/76 or a copy of each document, certified as a true copy by the competent authorities of the Member State of import. Those authorities shall enter in section 8 of that copy the endorsements listed, as the case may be, in Article 6 (2) or Article 7 (3) of that Regulation. 3 . For the granting of the aid : (a) 'refining' means the processing in the applicant s undertaking, as defined in the third subparagraph of Article 9 (4) of Regulation (EEC) No 1785/81 , of raw sugar within the meaning of Article 1 (2) (b) of that Regulation into white sugar within the meaning of Article 1 (2) (a) of that Regulation ; (b) the raw sugar in question shall be placed under customs control or under other administrative control presenting equivalent guarantees. 4. To establish the aid, the yield of the raw sugar in question shall be calculated by reducing twice the degree of polarization of that sugar by 100 . 5. Analyses shall be conducted on arrival by a laboratory approved by the competent authorities of the Member State in whose territory refining must take place . Whereas sugar which may qualify for the refining aid must be preferential sugar within the meaning of Article 33 of Regulation (EEC) No 1785/81 ; whereas, to ascertain its origin and to monitor imports thereof into the Community, reference should accordingly be made to the provisions and documents laid down by Commission Regulation (EEC) No 2782/76 of 17 November 1976 laying down detailed implementing rules for the importation of preferential sugar (3), as last amended by Regulation (EEC) No 1714/88 0 ; Whereas, for the granting of the aid provision should be made for satisfactory measures to monitor refined sugar and to that end the concept of refining, the formula for the yield of the raw sugar in question and the obligation to have analyses conducted by a laboratory approved by the competent authorities of the Member State where refining is carried out should be defined ; Whereas Article 9 (4) (b) of Regulation (EEC) No 1785/81 instituting the aid in question is applicable from the 1987/88 marketing year, that is to say from 1 July 1987 ; whereas because the provisions of this Regulation cannot be made applicable retroactivity from that date to sugar already refined, permission should be granted to that end and to the extent that may be necessary for the analyses (') OJ No L 177, 1 . 7. 1981 , p . 4. (2) OJ No L 201 , 27. 7. 1988, p . 65 . (3) OJ No L 318, 18 . 11 . 1976, p . 13 . ( «) OJ No L 152, 18 . 6 . 1988 , p. 23 . 8 . 12. 88 Official Journal of the European Communities No L 337/ 15 However, if before the entry into force of this Regulation the sugar has already been subjected to the analyses for the ascertainment of yield, those analyses shall be considered as complying with the requirement referred to in the first subparagraph . Article 2 The Member State concerned shall notify the Commission, in respect of each quarter in the month following the quarter concerned, of the quantities expressed as white sugar in respect of which the aid has been granted and the sums in national currency corres ­ ponding to those quantities . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 December 1988 . For the Commission Frans ANDRIESSEN Vice-President